Title: To Thomas Jefferson from Thomas Blount, 14 November 1808
From: Blount, Thomas
To: Jefferson, Thomas


                  
                     Sir,
                     14th Nove. 1808
                  
                  I act in conformity to my Sense of Duty in presenting to you the enclosed Paper, which was received yesterday as the Subscribers thereto are Inhabitants of the District which I have the honor to represent, although not of the Town, or of a place connected with the Town, in which the  is alluded to is held—
                  I am, very respectfully yr. mo. Obt.
                  
                     Tho Blount
                     
                  
               